Case: 14-20526             Document: 00513632614   Page: 1   Date Filed: 08/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                               FILED
                                                                            August 10, 2016
                                          No. 14-20526
                                                                            Lyle W. Cayce
                                                                                 Clerk
In the Matter of: DANIEL LEE RITZ, JR., also known as Bo Ritz,

                 Debtor

------------------------------

HUSKY INTERNATIONAL ELECTRONICS, INCORPORATED,

                 Appellant

v.

DANIEL LEE RITZ, JR.,

                 Appellee




                      Appeal from the United States District Court
                           for the Southern District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before STEWART, Chief Judge, and KING and ELROD, Circuit Judges.
KING, Circuit Judge:
        Daniel Ritz, in financial control of Chrysalis Manufacturing Corp.,
caused funds to be transferred from Chrysalis which effectively rendered
Chrysalis unable to pay a debt owed to Husky International Electronics,
Incorporated. When Ritz filed for Chapter 7 bankruptcy, Husky initiated an
    Case: 14-20526     Document: 00513632614     Page: 2   Date Filed: 08/10/2016



                                  No. 14-20526
adversary proceeding objecting to Ritz’s discharge under, inter alia, 11 U.S.C.
§ 523(a)(2)(A). The bankruptcy court rejected this challenge, holding that Ritz
owed no debt to Husky under Texas law. The district court affirmed the
judgment of the bankruptcy court, explaining that, while Ritz owed a debt to
Husky under Texas law, Husky could not prevail on its objection under the
Bankruptcy Code because a misrepresentation is required to succeed on an
objection under § 523(a)(2)(A). On appeal, this court did not address the state
law issue but agreed with the district court’s conclusion that Husky could not
succeed on its objection under § 523(a)(2)(A) because that provision requires
that the debtor make a misrepresentation. The Supreme Court reversed,
holding that no misrepresentation was required to object successfully to a
discharge under § 523(a)(2)(A). We are therefore required to consider the issue
that we pretermitted on Husky’s appeal to this court: whether Ritz owes a debt
to Husky under Texas law. We do so because if Ritz is not liable to Husky
under Texas law, then there is no debt to discharge and the question of the
deniability of a discharge under § 523(a)(2)(A) is moot. We VACATE the
district court’s judgment insofar as that court held that Ritz was liable to
Husky under Texas law because the district court relied on fact findings not
actually made by the bankruptcy court. However, we agree with the district
court’s legal conclusion that, under Texas law, depending on subsequent fact
findings, Husky may be able to show that Ritz is liable to it. We REMAND to
the district court (for remand to the bankruptcy court) for additional fact-
finding as to whether Husky may successfully establish Ritz’s liability under
state law.
               I. FACTUAL AND PROCEDURAL HISTORY
      Because the factual and procedural history of this case has been
recounted multiple times, we discuss only the background necessary to decide
the issues before us today. See generally Husky Int’l Elecs., Inc. v. Ritz, 136 S.
                                        2
     Case: 14-20526        Document: 00513632614         Page: 3     Date Filed: 08/10/2016



                                       No. 14-20526
Ct. 1581, 1585–86 (2016) (discussing the factual and procedural background);
Husky Int’l Elecs., Inc. v. Ritz (In re Ritz), 787 F.3d 312, 315–16 (5th Cir. 2015)
(same). Husky International Electronics, Incorporated, (Husky) manufactures
components for electrical devices. Husky, 136 S. Ct. at 1585. Between 2003
and 2007, Husky sold its products to Chrysalis Manufacturing Corp.
(Chrysalis), and “Chrysalis incurred a debt to Husky of $163,999.38.” Id.
Chrysalis, which was under the financial control of Daniel Ritz at the time, did
not pay its debts as they became due. Id. “All parties agree that between 2006
and 2007, Ritz drained Chrysalis of assets it could have used to pay its debts
to creditors like Husky by transferring large sums of Chrysalis’ funds to other
entities Ritz controlled.” 1 Id. In May 2009, Husky filed a lawsuit against Ritz,
seeking to hold him personally responsible for the debt Chrysalis owed to
Husky pursuant to Texas Business Organizations Code § 21.223(b). Id.
       Ritz filed a voluntary Chapter 7 petition for bankruptcy, and Husky
initiated the adversary proceeding underlying Husky’s appeal to this court,
objecting to the discharge of Ritz’s debt under 11 U.S.C. §§ 523(a)(2)(A),
523(a)(4), and 523(a)(6). In re Ritz, 787 F.3d at 315. The bankruptcy court
rejected Husky’s arguments, holding that the denial of a discharge was not
warranted by any of the Bankruptcy Code provisions advanced by Husky.


       1 Although the Supreme Court did not list all of Ritz’s transfers, this court previously
listed those transfers as follows:

       Specifically, Ritz transferred: (1) $677,622 to ComCon Manufacturing Services,
       Inc.; (2) $121,831 to CapNet Securities Corp. (of which Ritz held an 85%
       ownership interest); (3) $52,600 to CapNet Risk Management, Inc. (of which
       Ritz held a 100% ownership interest); (4) $172,100 to Institutional Capital
       Management, Inc., and Institutional Insurance Management, Inc. (of which
       Ritz held 40% and 100% ownership interests, respectively); (5) $99,386.90 to
       Dynalyst Manufacturing Corp. (of which Ritz held a 25% ownership interest);
       (6) $26,500 to Clean Fuel International Corp. (of which Ritz held a 20%
       ownership interest); and (7) $11,240 to CapNet Advisors, Inc.

In re Ritz, 787 F.3d at 314.
                                              3
     Case: 14-20526        Document: 00513632614           Page: 4      Date Filed: 08/10/2016



                                         No. 14-20526
       With respect to § 523(a)(2)(A), 2 which is the only bankruptcy provision
at issue on remand, the bankruptcy court held that Husky could not prevail
under this provision because Ritz was not liable to Husky pursuant to Texas
Business Organizations Code § 21.223(b).                   Husky argued that: (1) Ritz’s
transfers of Chrysalis’s funds were fraudulent transfers under the Texas
Uniform Fraudulent Transfer Act (TUFTA), see Tex. Bus. & Com. Code Ann.
§ 24.005; (2) these fraudulent transfers under TUFTA allowed Husky to pierce
the corporate veil and hold Ritz personally liable for Chrysalis’s debt, see Tex.
Bus. Org. Code Ann. § 21.223(b); and (3) 11 U.S.C. § 523(a)(2)(A) bars Ritz from
discharging his debt to Husky. The bankruptcy court rejected step two of this
argument, holding that Tex. Bus. Org. Code Ann. § 21.223(b) permits veil-
piercing only for “actual fraud.” The court explained that “actual fraud” under
§ 21.223(b) requires a misrepresentation and that Ritz never made a
misrepresentation to Husky. In reaching this conclusion, the bankruptcy court
never addressed TUFTA or whether Ritz’s transfers constituted actual fraud
under TUFTA. Based on the absence of a misrepresentation, the bankruptcy
court held that Husky could not pierce the corporate veil of Chrysalis to hold
Ritz responsible for Chrysalis’s debt to Husky. Because Husky could not pierce
the corporate veil, Husky “failed to establish any liability against the debtor”;
therefore, “there [was] no debt to discharge.” Husky also could not prevail
under 11 U.S.C. § 523(a)(2)(A) because, as the court further explained, “the
tests for fraud under section 22.223 of [the Texas Business Organizations
Code] and the requirements of section 523(a)(2)(A) of the [Bankruptcy] Code
are virtually the same.”
       On appeal, the district court affirmed the judgment of the bankruptcy


       2  Section 523(a)(2)(A) excepts from discharge “any debt . . . for money, property,
services, or an extension, renewal, or refinancing of credit, to the extent obtained by . . . false
pretenses, a false representation, or actual fraud.” 11 U.S.C. § 523(a)(2)(A).
                                                4
       Case: 14-20526   Document: 00513632614     Page: 5   Date Filed: 08/10/2016



                                   No. 14-20526
court but for different reasons than those given by the bankruptcy court.
Specifically, the district court disagreed with the bankruptcy court that Husky
could not pierce the corporate veil under Texas law to hold Ritz responsible for
Chrysalis’s debt. Although the bankruptcy court held that actual fraud under
Texas law required a misrepresentation, the district court disagreed based on
both Texas and Fifth Circuit caselaw that held that a plaintiff was able to
pierce the corporate veil absent any misrepresentation. The district court
explained that a plaintiff may pierce the corporate veil, despite the absence of
a misrepresentation, if a plaintiff can prove that the defendant committed
“actual fraud” under TUFTA.        The district court then, noting the factual
findings of the bankruptcy court, explained that the Ritz’s transfers “met the
requirements for fraudulent transfer[s] under [TUFTA].”           Because Ritz’s
conduct constituted actual fraud under TUFTA, the district court concluded
that Husky had shown actual fraud so that the corporate veil of Chrysalis could
be pierced, i.e., Ritz could be held responsible for Chrysalis’s debt under Texas
law.
        Despite this conclusion, the district court held that “Husky still [could]
not prevail” under § 523(a)(2)(A).      The court explained that, “[w]hile the
fraudulent transfer without a misrepresentation may qualify as actual fraud
under § 22.223(b)(1) to pierce the corporate veil, it cannot meet the
requirement under 11 U.S.C. § 523(a)(2)(A) to bar the discharge of the debt.”
“[S]ince there [was] no representation involved in th[e] Adversary Proceeding,
Husky fail[ed] to prevail under § 523(a)(2)(A) to overturn the discharge of
Chrysalis’ debt to Husky.”
        Husky timely appealed the district court’s judgment to this court,
arguing that “Ritz committed ‘actual fraud’ under Texas Business
Organizations Code Section 21.223(b) and thus c[ould] be held liable for
Chrysalis’s debt,” and “that the debt is excepted from discharge in bankruptcy
                                         5
    Case: 14-20526     Document: 00513632614       Page: 6   Date Filed: 08/10/2016



                                  No. 14-20526
under . . . the ‘actual fraud’ clause in 11 U.S.C. § 523(a)(2)(A).” In re Ritz, 787
F.3d at 316. This court agreed with the district court that, because Ritz had
made no misrepresentation to Husky, his conduct did not amount to actual
fraud under § 523(a)(2)(A).        Id.       Because this court concluded that
§ 523(a)(2)(A) did not apply, it did not reach the Texas state law issue. Id.
      The Supreme Court granted certiorari and addressed whether a
misrepresentation is required to show “actual fraud” under § 523(a)(2)(A).
Husky, 136 S. Ct. at 1585. The Court reversed the judgment of this court,
holding that “[t]he term ‘actual fraud’ in § 523(a)(2)(A) encompasses forms of
fraud, like fraudulent conveyance schemes, that can be effected without a false
representation.” Id. at 1586. In reaching this conclusion, the Court relied on
historical understandings of “actual fraud” in the bankruptcy context. Id. at
1586–87. The Court explained that, “[b]ecause [it] must give the phrase ‘actual
fraud’ in § 523(a)(2)(A) the meaning it has long held, [the Court] interpret[ed]
‘actual fraud’ to encompass fraudulent conveyance schemes, even when those
schemes do not involve a false representation.” Id. at 1590. While the Court
clarified the meaning of actual fraud in § 523(a)(2)(A), it did not specifically
hold that actual fraud had occurred here or determine whether Husky could
ultimately prevail in its attempt to deny Ritz a discharge of the relevant debt.
Id. Rather, following its holding as to actual fraud, it “remand[ed] the case for
further proceedings consistent with [its] opinion.” Id.
                        II. STANDARD OF REVIEW
      When we review the decision of a district court sitting as an appellate
court, we apply the same standards of review to the bankruptcy court’s decision
as applied by the district court. Jacobsen v. Moser (In re Jacobsen), 609 F.3d
647, 652 (5th Cir. 2010). Thus, we review conclusions of fact for clear error and
conclusions of law de novo. Id.


                                         6
     Case: 14-20526        Document: 00513632614          Page: 7     Date Filed: 08/10/2016



                                        No. 14-20526
           III. DENIAL OF A DISCHARGE UNDER § 523(a)(2)(A)
       When we initially decided this case, we agreed with the district court
that Husky could not succeed on its challenge under § 523(a)(2)(A) because that
provision required a misrepresentation and no misrepresentation was made
here. In re Ritz, 787 F.3d at 316–21. The Supreme Court reversed this court’s
decision, and we now vacate the district court’s decision with respect to
§ 523(a)(2)(A) for the reasons given by the Supreme Court. 3 The Supreme
Court instructed this court to address specific issues with respect to
§ 523(a)(2)(A) on remand. Accordingly, we now specifically address the issue
pretermitted in our ill-fated opinion: whether Ritz is liable to Husky under
Texas state law. Ritz’s liability to Husky under Texas law is a threshold
question with respect to whether Ritz may be denied a discharge under
§ 523(a)(2)(A) because, if Ritz is not liable under Texas law, then he owes no
debt to Husky. 4 Because, as we explain below, we cannot resolve the state law
issue without further fact finding by the bankruptcy court, we do not address
the denial of a discharge under § 523(a)(2)(A) here and leave this
determination to be made in the first instance by the bankruptcy court, after




       3 In our initial decision in this case, we relied, in part, on Fifth Circuit precedent to
conclude that actual fraud under § 523(a)(2)(A) required a misrepesentation. In re Ritz, 787
F.3d at 319; see also, e.g., Gen. Elec. Capital Corp. v. Acosta (In re Acosta), 406 F.3d 367, 372
(5th Cir. 2005) (explaining that “[f]or a debt to be nondischargeable under section
523(a)(2)(A), the creditor must show . . . that the debtor made a representation”); RecoverEdge
L.P. v. Pentecost, 44 F.3d 1284, 1293 (5th Cir. 1995) (noting that “under an ‘actual fraud’
theory, the objecting creditor must prove that . . . ‘the debtor made representations’” (quoting
In re Bercier, 934 F.2d 689, 692 (5th Cir. 1991)). To the extent that In re Acosta, RecoverEdge,
and other prior Fifth Circuit cases required that a debtor make a representation in order for
a debt to be nondischargeable under § 523(a)(2)(A), those cases are effectively overruled by
the Supreme Court’s decision in this case. Husky, 136 S. Ct. at 1586
       4 In our previous opinion, we explained that “[b]ecause we conclude—as did the

bankruptcy and district courts—that [§ 523(a)(2)(A) does not] appl[y], we need not reach” the
issue of Ritz’s liability under Texas state law. In re Ritz, 787 F.3d at 316.
                                               7
    Case: 14-20526    Document: 00513632614      Page: 8   Date Filed: 08/10/2016



                                 No. 14-20526
the necessary fact finding, in light of the standard articulated by the Supreme
Court. See Husky, 136 S. Ct. at 1589 n.3.
           IV. ACTUAL FRAUD UNDER TEXAS STATE LAW
      To succeed in denying Ritz a discharge under § 523(a)(2)(A), Husky must
first show that Ritz is liable for the debt owed by Chrysalis to Husky. To show
that Ritz is liable for the debt, Husky relies on Texas Business Organizations
Code § 21.223(b), which allows a plaintiff to pierce the corporate veil and hold
a shareholder, such as Ritz, liable for the debts of a corporation. The district
court held that Husky could pierce the corporate veil to hold Ritz liable. In our
previous opinion, we did not address whether Ritz could be held liable for
Chrysalis’s debt to Husky under Texas’s veil-piercing statute, but we do so
here. We hold that the district court erred in concluding that Ritz was liable
to Husky under the Texas veil-piercing statute because, in so concluding, it
relied on a fact finding that the bankruptcy court did not actually make.
However, we agree with the district court that Husky’s theory that Ritz is
liable for the debt owed by Chrysalis to Husky under Texas law is legally viable
and therefore remand for further factual findings on this theory.
      Because corporations offer their shareholders limited liability, a plaintiff
seeking to impose individual liability on a shareholder must pierce the
corporate veil to do so. Spring St. Partners-IV, L.P. v. Lam, 730 F.3d 427, 443
(5th Cir. 2013).     Texas law allows veil-piercing but only in limited
circumstances. See Schimmelpenninck v. Byrne (In re Schimmelpenninck), 183
F.3d 347, 356 (5th Cir. 1999) (“Texas recognizes various legal theories that
facilitate disregarding the corporate form, i.e., piercing the corporate
veil . . . .”). Under Texas law, the shareholder of a corporation generally
      may not be held liable to the corporation or its obligees with
      respect to . . . any contractual obligation of the corporation or any
      matter relating to or arising from the obligation on the basis that
      the holder, beneficial owner, subscriber, or affiliate is or was the
                                        8
     Case: 14-20526       Document: 00513632614          Page: 9     Date Filed: 08/10/2016



                                       No. 14-20526
       alter ego of the corporation or on the basis of actual or constructive
       fraud, a sham to perpetrate a fraud, or other similar theory[.]
Tex. Bus. Orgs. Code Ann. § 21.223(a)(2). However, the shareholder may be
held personally liable for the business’s obligations “if the obligee demonstrates
that the . . . beneficial owner . . . caused the corporation to be used for the
purpose of perpetrating and did perpetrate an actual fraud on the obligee
primarily for the direct personal benefit of the . . . beneficial owner.” Id.
§ 21.223(b) (emphasis added). Thus, if Husky can show that Ritz perpetrated
an actual fraud for his direct personal benefit, Ritz is liable for Chrysalis’s debt
to Husky under Texas law. See SSP Partners v. Gladstrong Invs. (USA) Corp.,
275 S.W.3d 444, 454 (Tex. 2009) (noting that Texas courts “disregard the
corporate fiction . . . when the fiction is used as a means of perpetrating fraud”
(quoting Castleberry v. Branscum, 721 S.W.2d 270, 271–72 (Tex. 1986))).
       As to the actual fraud requirement, the bankruptcy court held that
actual fraud under Texas law required a misrepresentation. The district court,
relying on this court’s decision in Spring Street, 730 F.3d at 442, disagreed and
held that other conduct could satisfy the standard of “dishonesty of purpose
and intent to deceive” necessary to show actual fraud. In particular, the
district court held that a fraudulent transfer under TUFTA, if made with the
actual intent to hinder, delay, or defraud, could satisfy the actual fraud
requirement of the Texas veil-piercing statute.                We agree with this legal
conclusion. 5



       5  In resolving issues of state law, “we are bound to apply the law as interpreted by the
state’s highest court.” Barfield v. Madison Cty., 212 F.3d 269, 271–72 (5th Cir. 2000). But
“[i]f no final disposition is directly on point, we must make an ‘Erie-guess’, predicting how
that court would rule.” Hodges v. Mack Trucks, Inc., 474 F.3d 188, 199 (5th Cir. 2006)
(quoting Centennial Ins. Co. v. Ryder Truck Rental, Inc., 149 F.3d 378, 382 (5th Cir. 1998)).
See generally Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). In making an Erie guess “as to
how the Texas Supreme Court would rule,” this court looks to

                                               9
    Case: 14-20526        Document: 00513632614          Page: 10      Date Filed: 08/10/2016



                                        No. 14-20526
       “[I]n the context of piercing the corporate veil, actual fraud is not
equivalent to the tort of fraud. Instead, in that context, actual fraud involves
‘dishonesty of purpose or intent to deceive.’” Latham v. Burgher, 320 S.W.3d
602, 607 (Tex. App.—Dallas 2010, no pet.) (quoting Castleberry, 721 S.W.2d at
273). In Spring Street, we thoroughly reviewed the legislative and legal history
of the actual fraud requirement for veil-piercing under Texas law. 730 F.3d at
443–44. While we do not repeat that review here, we note that, based on our
examination of Texas law, we concluded that “‘[a]ctual fraud’ is defined as
‘involv[ing] dishonesty of purpose or intent to deceive.’” Id. at 442–43 (quoting
Tryco Enters., Inc. v. Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st
Dist.] 2012, pet. dism’d)).
       We also discussed liability under TUFTA at length in Spring Street, see
id. at 436–37, noting that a defendant may be liable under TUFTA if he
“committed an actual, fraudulent transfer,” id. at 436 (citing Tex. Bus. & Com.
Code Ann. § 24.005(a)(1)). And we further noted that “[t]he actual fraud prong”
of TUFTA provides that
       [a] transfer made or obligation incurred by a debtor is fraudulent
       as to a creditor, whether the creditor's claim arose before or within
       a reasonable time after the transfer was made or the obligation
       was incurred, if the debtor made the transfer or incurred the
       obligation:
              (1) with actual intent to hinder, delay, or defraud any
                  creditor of the debtor[.]




       (1) decisions of the [Texas] Supreme Court in analogous cases, (2) the
       rationales and analyses underlying [Texas] Supreme Court decisions on
       related issues, (3) dicta by the [Texas] Supreme Court, (4) lower state court
       decisions, (5) the general rule on the question, (6) the rulings of courts of other
       states to which [Texas] courts look when formulating substantive law and
       (7) other available sources, such as treatises and legal commentaries.

Am. Int’l Specialty Lines Ins. Co. v. Rentech Steel L.L.C., 620 F.3d 558, 564 (5th Cir. 2010)
(alterations in original) (quoting Hodges, 474 F.3d at 199).
                                              10
    Case: 14-20526       Document: 00513632614          Page: 11     Date Filed: 08/10/2016



                                       No. 14-20526
Id. at 436–37 (quoting Tex. Bus. & Com. Code Ann. § 24.005(a)(1)). Based on
the facts before us in Spring Street, we did not reach the issue of whether a
showing that a defendant made a fraudulent transfer under TUFTA was, by
itself, enough to support piercing the corporate veil. Spring Street, 730 F.3d at
445. We hold today, however, that establishing that a transfer is fraudulent
under the actual fraud prong of TUFTA is sufficient to satisfy the actual fraud
requirement of veil-piercing because a transfer that is made “with the actual
intent to hinder, delay, or defraud any creditor,” Tex. Bus. & Com. Code Ann.
§ 24.005(a)(1), necessarily “involves ‘dishonesty of purpose or intent to
deceive.’” 6 Latham, 320 S.W.3d at 607 (quoting Castleberry, 721 S.W.2d at
273).
        Given this holding, if Husky can show that Ritz’s transfers in this case
satisfy the actual fraud prong of TUFTA, then it can also show that Ritz’s
conduct constitutes actual fraud for the purposes of veil-piercing. As direct
evidence of actual fraud is often scarce, TUFTA “supplies a ‘non-exclusive list
of eleven factors, commonly known as badges of fraud, that courts may consider
in determining whether a debtor actually intended to defraud creditors under
TUFTA.’” Spring Street, 730 F.3d at 437 (quoting In re Soza, 542 F.3d 1060,




        6 Although no Texas court has previously reached the same holding, looking to the
sources this court considers when making an Erie guess, we are convinced that the Supreme
Court of Texas would arrive at the same conclusion as we do here. On this point, the Texas
Court of Appeals’s decision in Tryco Enterprises is particularly instructive. In Tryco
Enterprises, the appellant, James Robinson, sought to enforce a judgment previously entered
in his favor. 390 S.W.3d at 501. Immediately after this judgment was entered against Tryco
Enterprises, Tryco’s corporate officers transferred assets from Tryco to another entity they
controlled, leaving Tryco without assets to pay the judgment in Robinson’s favor. Id. at 502.
The Texas Court of Appeals held that Tryco’s corporate veil could be pierced because, inter
alia, the corporate officers had transferred Tryco’s assets to another entity to avoid a legal
obligation, i.e., the judgment in Robinson’s favor. Id. at 510; see also McCarthy v. Wani
Venture, A.S., 251 S.W.3d 573, 591 (Tex. App.—Houston [1st Dist.] 2007, pet. denied)
(piercing the corporate veil when the owners of a business transferred assets out of the
business for their own benefit).
                                             11
    Case: 14-20526    Document: 00513632614       Page: 12   Date Filed: 08/10/2016



                                   No. 14-20526
1066 (5th Cir. 2008)). These badges of fraud, which aid “[i]n determining
actual intent,” include whether:
      (1) the transfer or obligation was to an insider;
      (2) the debtor retained possession or control of the property
      transferred after the transfer;
      (3) the transfer or obligation was concealed;
      (4) before the transfer was made or obligation was incurred, the
      debtor had been sued or threatened with suit;
      (5) the transfer was of substantially all the debtor's assets;
      (6) the debtor absconded;
      (7) the debtor removed or concealed assets;
      (8) the value of the consideration received by the debtor was
      reasonably equivalent to the value of the asset transferred or the
      amount of the obligation incurred;
      (9) the debtor was insolvent or became insolvent shortly after the
      transfer was made or the obligation was incurred;
      (10) the transfer occurred shortly before or shortly after a
      substantial debt was incurred; and
      (11) the debtor transferred the essential assets of the business to
      a lienor who transferred the assets to an insider of the debtor.
Tex. Bus. & Com. Code Ann. § 24.005(b).
      With respect to these badges of fraud, the district court noted that the
bankruptcy court “found the trustee had proven four badges of fraud by Ritz
and therefore met the requirements for fraudulent transfer under § 24.005.”
Ritz argued when this case was initially appealed, and repeats on remand from
the Supreme Court, that these findings do not exist in the bankruptcy court’s
opinion. Ritz is partially correct. Ritz is incorrect insofar as he suggests that
the bankruptcy court did not make factual findings consistent with TUFTA’s
badges of fraud. For example, the bankruptcy court noted that “[a]s a result of
[the] transfers [effected by Ritz], [Chrysalis] was drained of all its cash and,
therefore, could not pay its creditors.” This is sufficient to conclude that, under
TUFTA, Ritz “removed . . . assets.” Tex. Bus. & Com. Code Ann. § 24.005(b)(7).
However, Ritz is correct that the bankruptcy court never drew the inference
from its factual findings that Ritz’s transfers here were made “with actual
                                      12
    Case: 14-20526    Document: 00513632614      Page: 13    Date Filed: 08/10/2016



                                  No. 14-20526
intent to hinder, delay, or defraud any creditor,” and therefore satisfied the
actual fraud prong of TUFTA. Tex. Bus. & Com. Code Ann. § 24.005.
      Because the bankruptcy court—the fact finder in this case—never drew
an inference of actual fraud here, even if its factual findings are consistent with
that inference, the district court erred in holding that Ritz was liable to Husky
under Texas law. Accordingly, we must remand this case to the district court
(and thence to the bankruptcy court) for additional fact finding as to whether
Ritz’s conduct satisfies the actual fraud prong of TUFTA. This is so because,
under Texas law, “[i]ntent is a fact question uniquely within the realm of the
trier of fact.” Flores v. Robinson Roofing & Const. Co., 161 S.W.3d 750, 754
(Tex. App.—Fort Worth 2005, pet. denied) (quoting Coleman Cattle Co. v.
Carpentier, 10 S.W.3d 430, 433 (Tex. App.—Beaumont 2000, no pet.)).
Moreover, “[i]f . . . ‘fraudulent intent is only to be deduced from facts and
circumstances which the law considers as mere badges of fraud and not fraud
per se, these must be submitted to the trier of fact, which draws the inference
as to the fairness or fraudulent character of the transaction.’” Id. (quoting
Coleman Cattle, 10 S.W.3d at 434).
      If the bankruptcy court concludes on remand that Ritz’s conduct satisfies
the actual fraud prong of TUFTA and that the actual fraud was for Ritz’s
“direct personal benefit,” Tex. Bus. Orgs. Code Ann. § 21.223(b), then Ritz is
liable for Chrysalis’s debt to Husky under Texas’s veil-piercing statute and the
bankruptcy court must then address whether Ritz should be denied a discharge
under 11 U.S.C. § 523(a)(2)(A), consistent with the Supreme Court’s opinion in
this case. If, however, the bankruptcy court concludes that Ritz’s conduct does
not amount to actual fraud under Texas state law, then there is no debt to
discharge, and the question of deniability under § 523(a)(2)(A) becomes moot.
                               V. CONCLUSION
      For the foregoing reasons, we VACATE the judgment of the district
                                        13
   Case: 14-20526   Document: 00513632614       Page: 14   Date Filed: 08/10/2016



                               No. 14-20526
court, and we REMAND the case for further proceedings consistent with this
opinion and the opinion of the Supreme Court.




                                    14